Citation Nr: 0616442	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-39 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for service-connected 
prostate cancer, status post radical prostatectomy, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's service-connected prostate cancer, status 
post radical prostatectomy, does not require the wearing of 
absorbent materials which must be changed less than two times 
per day. 
 
3.  The veteran's service-connected prostate cancer, status 
post radical prostatectomy, is manifested by urinary 
frequency consisting of daytime voiding intervals between one 
and two hours and awakening to void three to four times per 
night.   


CONCLUSION OF LAW

The schedular criteria for a rating of 20 percent for 
service-connected prostate cancer, status post radical 
prostatectomy, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.115a, 4.115b Diagnostic Code 7528 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

The Board finds that any deficiencies in VA's duty to notify 
resulted in no prejudice and that it has no further duty to 
notify.  In correspondence dated in November 2003, the RO 
advised the veteran of what the evidence must show to support 
his claim.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claim or something 
to the effect that the veteran give VA everything he had that 
pertained to his claim.  38 C.F.R. § 3.159(b)(1) (2005).  A 
complying notice, however, need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation.  

In the VCAA notice, the RO requested from the veteran any 
treatment records pertinent to his condition and any evidence 
showing that the service-connected disability had increased 
in severity.  The RO advised that such evidence may be a 
statement from a doctor, the results of laboratory tests, or 
statements from other individuals who have personal knowledge 
of the veteran's disability.  The RO also asked the veteran 
to submit his own statements completely describing the 
frequency and severity of his symptoms.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case that the omission of the request for "any evidence 
in the claimant's possession that pertains to the claim" in 
the notice did not harm the veteran, and it would be legally 
proper to render a decision despite this omission.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159(b) (2005) apply to all five 
elements of a "service connection" claim.  These five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Id.  Thus, upon receipt of 
an application for a service connection claim, section 
5103(a) and § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the instant appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for his service-connected 
disabilities.  Despite the inadequate notice provided to the 
veteran on these two elements, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(providing that where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  In this regard, the Board notes that 
since the RO's rating decision of March 2004, the veteran has 
submitted both lay and medical evidence describing current 
symptomatology and severity associated with his disability.  
Thus, it is clearly demonstrated that the veteran understood 
the types of degree of disability rating evidence needed to 
substantiate the claim.  Additionally, the veteran has been 
afforded a VA examination in January 2006 for the purpose of 
evaluating the current level of his disability.  Lastly, the 
September 2004 SOC sets forth the rating criteria for all 
ratings in excess of that currently assigned for his 
disability.  For these reasons, the Board finds no prejudice 
to the veteran from the inadequate notice provided him on the 
element of the degree of disability.    

Regarding the inadequate notification to the veteran that an 
effective date for the award of benefits will be assigned, 
the Board finds that the veteran has not been prejudiced by 
this either.  The Board will grant the increased rating claim 
without assigning an effective date and the RO will have the 
opportunity to provide the appropriate notice to the veteran 
prior to assigning the effective date.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the March 
2004 rating decision and September 2004 Statement of the Case 
(SOC), May 2005 Supplemental Statement of the Case (SSOC), 
September 2005 SSOC, and January 2006 SSOC.  Together, these 
documents provided the veteran with notice as to the evidence 
needed to substantiate his claim and the reasons for the 
assigned rating.  The SOC and SSOC's provided the veteran 
with notice of all of the laws and regulations pertinent to 
his claim, including the law and implementing regulations of 
the VCAA.  Regarding timing of the notice, the RO issued the 
original VCAA notice in November 2003, which was before the 
March 2004 rating decision.  The Board concludes that the 
veteran has not been prejudiced by any deficiencies in 
requirements of the notice provisions of the VCAA, and there 
is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.   

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records and treatment 
reports from VAMC Boise, Idaho.  The veteran has not made the 
RO or the Board aware of any other evidence relevant to his 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.

Procedural History and Evidence

In a rating decision, dated in May 2002, the RO granted 
service connection for prostate cancer with a rating of 100 
percent.  38 C.F.R. § 4.115b,  Ratings of the Genitourinary 
System - Diagnoses, Diagnostic Code 7528 (Malignant Neoplasms 
of the Genitourinary System) (2005).  In July 2003, the RO 
notified the veteran of its proposal to reduce the rating to 
10 percent pursuant to Diagnostic Code 7528.  In a rating 
decision dated in September 2003, the RO reduced the rating 
for service-connected prostate cancer from 100 percent to 10 
percent, effective December 2003.  In a statement dated in 
November 2003, the veteran expressed his disagreement with 
the September 2003 rating decision, which the RO treated as a 
claim for an increased rating.  In a rating decision dated in 
March 2004, the RO confirmed the 10 percent rating for 
prostate cancer, status post radical prostatectomy.  The 10 
percent rating of the March 2004 rating decision remains in 
effect.  The veteran filed a timely notice of disagreement 
and the issue is properly before the Board.

In a VA examination report, dated in July 2002, the examiner 
noted that the veteran underwent a radical prostatectomy in 
December 2001 for prostate cancer.  The examiner stated that 
the veteran suffered from urine leakage and impotence as 
complications related to his surgery.  Regarding the urine 
leakage, the examiner noted that the veteran complained of a 
small amount of leakage that occurred only occasionally.    

In a letter dated in October 2003, Dr. G.F. stated that at 
the VA examination in July 2002, the veteran was found to 
have complications of stress incontinence and impotence 
related to his prostate surgery.  Dr. G.F. stated that these 
conditions were chronic and unlikely to improve.

In a statement dated in November 2003, the veteran asserted 
that his incontinence had not improved since the surgery.

According to an examination report for social security 
disability benefits, the veteran was asked about his prostate 
surgery and how it interfered with his ability to work.  The 
veteran did not identify any difficulties associated with his 
surgery that interfered with his ability to work.    

In his VA Form 9, dated in November 2004, the veteran claimed 
that his incontinence had not improved since surgery, and in 
fact had gotten worse.  The veteran stated that he had severe 
incontinence and was forced to wear absorbent pads for 
protection.  The veteran stated that he had to wear these any 
time he left the house, both night and day.  The veteran 
reported that he is restricted in lifting, as it had an 
adverse effect in his leakage.  

Treatment records from VAMC Boise, Idaho, dated from December 
2003 to June 2005, noted a history of "mild urinary 
incontinence."  In a treatment report, dated in December 
2003, the examiner specifically noted the absence of urgency, 
frequency, or hesitancy, but noted the presence of 
incontinence.  In a treatment record note, dated in September 
2004, the examiner noted "incontinence present."  According 
to a treatment report dated in June 2005, the veteran 
complained of urinary dripping.  The examiner reported that 
the veteran complained of urinary incontinence since his 
surgery.  The examiner also reported that the veteran stated 
that the urinary incontinence came without warning, usually 
when he thought he needed to urinate but did not have that 
strong of an urge.  The examiner also noted a fair but 
abnormal stream.  The veteran denied frequency.    

According to a hearing transcript from a hearing conducted at 
VA RO in Boise, Idaho, in July 2005, the veteran testified 
that he urinated 3 to 4 times per night and at least once per 
hour during the day.  The veteran testified that this problem 
was embarrassing for him and that he was supposed to receive 
absorbent pads from VAMC, but had not yet received them.  The 
veteran stated that this problem prevented him from going out 
much.  The veteran indicated that the doctor at the VAMC did 
not prescribe any other drugs or treatment in addition to the 
pads.  

A VA examination inquiry indicated that the veteran failed to 
report to a VA examination scheduled for August 2005.  In a 
letter dated in October 2005, the veteran's representative 
stated that the veteran had not been informed of the 
scheduled VA examination and that he requested another one be 
scheduled.

A VA examination was conducted in January 2006.  According to 
an examination report prepared by Dr. S.T., the veteran 
reported the following history.  The veteran had, on average, 
dripping urinary incontinence twice per day.  Most days the 
dripping went through his shorts and stained his pants.  The 
veteran was told that VAMC would send him absorbent pads but 
that he had not yet received or tried them.  The incontinence 
became worse when the veteran coughed or sneezed.  Dr. S.T. 
noted that the veteran's PSA (prostate-specific antigen) 
level was less than 0.1.  The examiner's impression was post-
operative cancer of the prostate with secondary urinary 
incontinence.    

In an Informal Hearing Presentation, dated in May 2006, the 
veteran's representative asserted that in the January 2006 VA 
examination report, the VA examiner failed to comment on the 
frequency of the veteran's voiding intervals.  

Legal Criteria 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2005).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2005).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2005).

The veteran is currently assigned a 10 percent disability 
evaluation for his prostate cancer, status post radical 
prostatectomy pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 
7528 (2005).  

Diagnostic Code 7528 provides that a 100 percent rating is 
warranted for malignant neoplasms of the genitourinary 
system.  Following the cessation of surgical, x-ray, 
antineoplastic chemotherapy, or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  If there has 
been no local reoccurrence or metastasis, the residuals are 
evaluated as voiding function or renal dysfunction, whichever 
is predominant.  See 38 C.F.R. § 4.115b, Note 1 (2005).  

Voiding dysfunction is evaluated under the three 
subcategories of urine leakage, urine frequency, and 
obstructed voiding.  Under the subcategory of urine leakage, 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, and stress incontinence are assigned a 
20 percent evaluation when the disability requires the 
wearing of absorbent material which must be changed less than 
2 times per day.  38 C.F.R. § 4.115a, Ratings of the 
Genitourinary System-Dysfunctions (2005).
 
Under the subcategory of urinary frequency, a 20 percent 
evaluation is assigned when there are daytime voiding 
intervals between one and two hours, or; awakening to void 
three to four times per night.  Id.  A 40 percent evaluation 
is assigned when there are daytime voiding intervals less 
than one hour, or; awakening to void five or more times per 
night.  Id.    

Under the subcategory of obstructed voiding, a 30 percent 
rating is warranted for urinary retention requiring 
intermittent or continuous catheterization.  Id.     

Under the criteria for renal dysfunction, a 30 percent 
disability evaluation is assigned when there is albumin 
constant or recurring with hyaline and granular casts or red 
blood cells; or transient or slight edema or hypertension at 
least 10 percent disabling under Diagnostic Code 7101.  Id.  

Analysis 

As a preliminary matter, the medical evidence of record does 
not show the veteran to have local reoccurrence or 
metastasis.  In fact, in the report dated in January 2006, 
the VA examiner noted that the veteran's PSA level was low.  
Therefore, the veteran's prostate cancer must be evaluated on 
the residuals of voiding dysfunction or renal dysfunction.  
In considering the evidence in light of these criteria, the 
Board concludes that the veteran is entitled to a rating of 
20 percent, but no more, for prostate cancer, status post 
radical prostatectomy.   

With respect to voiding dysfunction, the veteran asserts that 
an increased rating is warranted under the continual urine 
leakage and urinary frequency subcategories.  Regarding the 
continual urine leakage subcategory, a compensable rating 
hinges primarily on a finding that the veteran uses absorbent 
pads.  As to this fact, the Board finds the evidence 
insufficient.  The only evidence that the veteran has worn 
absorbent pads is from his statement contained in his VA Form 
9, dated in November 2004.  This statement is contradicted by 
the veteran's testimony at the July 2005 hearing and what he 
reportedly told the VA examiner in January 2006.  In both of 
those instances, the veteran denied using absorbent pads.  In 
light of the other evidence of record, a 20 percent rating 
under the urine leakage subcategory is not warranted.

Regarding the urinary frequency subcategory, the Board finds 
the veteran's testimony at the July 2005 hearing that he 
voided three to four times per night and at least once per 
hour during the day to be sufficient evidence to support a 20 
percent rating.  The Board is mindful that other evidence of 
record fails to support this finding.  For example, the Board 
finds significant the absence of complaints of urinary 
frequency as recorded by his doctors and that statements the 
veteran submitted during the course of this appeal - such as 
his notice of disagreement and VA Form 9 - failed to address 
the issue of urinary frequency.  However, resolving all 
benefit of the doubt in favor of the veteran, the Board finds 
the criteria for a 20 percent rating under the urinary 
frequency subcategory to be met.  The veteran is not, 
however, entitled to the next higher rating of 40 percent as 
the Board does not find the evidence of record sufficient to 
show daytime voiding intervals at less than one hour, or that 
the veteran awakens to void five or more times per night.

Finally, the criteria for renal dysfunction do not warrant a 
rating higher than 10 percent.  The medical evidence of 
record is negative for any findings of renal dysfunction.  
The Board notes that while the medical evidence reflects a 
diagnosis of hypertension, there is no evidence the veteran's 
disorder satisfies the criteria necessary for a rating higher 
than 10 percent under Diagnostic Code 7101.   


ORDER

Entitlement to a rating 20 percent for service-connected 
prostate cancer, status post radical prostatectomy, is 
granted. 


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


